Citation Nr: 0302601	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  98-00 373	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the September 1971 RO decision was clearly and 
unmistakably erroneous (CUE) for failure to grant entitlement 
to additional special monthly compensation on account of 
bowel and bladder voiding dysfunction.

2.  Entitlement to an effective date prior to July 14, 1995, 
for entitlement to special monthly compensation (SMC) on 
account of bowel and bladder voiding dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought. 

The case was previously before the Board in January 1999 and 
again in April 2001, at which time it was Remanded to 
consider additional evidence and to afford due process.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  In a September 10, 1971 deferred rating , the RO formally 
deferred adjudication of entitlement to SMC for bowel and 
bladder voiding dysfunction pending development to obtain 
pertinent available medical evidence. 

3.  In a September 13, 1971 rating, the RO established 
entitlement to service connection for paraplegia, inter alia, 
and adjudication of entitlement to SMC for bowel and bladder 
voiding dysfunction remained in a pending status.

4.  Clinical records, covering the period immediately 
preceding and after military separation (period from April 
1971 to August 1971), were obtained in October 1971 and 
reflected that the veteran was in fact able to control his 
bladder and bowel on completion of treatment; entitlement to 
SMC for bowel and bladder voiding dysfunction was denied in a 
November 1972 rating.

5.  Clinical evidence of bowel and bladder dysfunction was 
not manifest prior to July 14, 1995.


CONCLUSIONS OF LAW

1.  A valid claim of CUE in a September 13, 1971 rating 
decision has not been presented.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002); Yates v. 
West, 213 F.3d 1372 (Fed. Cir. 2000); Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 

2.  The criteria for an effective date earlier than July 14, 
1995, for entitlement to SMC on account of bowel and bladder 
voiding dysfunction have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.114, 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the President 
signed into law legislation that enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated in 
April 2001, the RO notified the veteran of the change in the 
law and indicated that it was developing and would consider 
his claim pursuant to that law.  As explained below, a review 
of the record reflects that the RO indeed undertook all 
development necessary to comply with the VCAA and then 
readjudicated the veteran's claim based on all of the 
evidence of record.  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claims and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  Specifically, in various rating decisions over the 
years such as, for example, a supplemental statement of the 
case issued in June 2002, the RO informed the veteran of the 
reasons for which his claims had been denied, notified him of 
the evidence needed to substantiate his claim and the 
regulations pertinent to that claim, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claims.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
available evidence relevant to his claims.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  For instance, the RO secured and 
associated with the claims file evidence identified by the 
veteran as being pertinent to his claim, including VA and 
private treatment records.  The veteran has not reported, and 
the Board is not aware of, any other outstanding evidence 
that needs to be obtained in support of the veteran's claim.  
The RO also developed the medical evidence of record to the 
extent necessary to decide the veteran's claims.  

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, there is simply no other 
information or assistance the RO could provide the veteran to 
aid in developing his claim.  Inasmuch as the RO notified the 
veteran of the evidence needed to substantiate his claim and 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of that claim, further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

CUE

To establish a valid CUE claim, an appellant must show that 
"Either the correct facts, as they were known at the time, 
were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE[,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error. . . 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); see also Yates v. West, 213 F.3d 1372 
(Fed. Cir. 2000) (a clear and unmistakable error must be 
outcome determinative). 

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).

Where otherwise entitled, special monthly compensation (SMC) 
is available "[f]or disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active . . . air service."  38 U.S.C.A. §§ 1110, 1114 (West 
1991 & Supp. 2002).  Regulation provides the criteria for 
determining entitlement to SMC for aid and attendance or as 
housebound.  Severe loss of bowel and bladder function in 
addition to paraplegia would entitle the veteran to SMC. 

It has been asserted, on the one hand, that a September 13, 
1971 rating was the product of CUE or, on the other hand, 
that the decision was not final because the record 
demonstrated loss of bowel and bladder function in addition 
to paraplegia and that bowel and bladder function was not 
addressed.  The primary evidence which the representative 
claims supports the existence of bowel and bladder 
dysfunction in 1971 is that from discharge medical records 
and the veteran's current assertions as to continuity of 
symptomatology.  

It bears emphasis that in a September 10, 1971 deferred 
rating , the RO formally deferred adjudication of entitlement 
to SMC for bowel and bladder voiding dysfunction pending 
acquisition of existing pertinent evidence.  The complained 
of September 13, 1971 rating established entitlement to 
service connection for paraplegia, inter alia, but, 
significantly, adjudication of entitlement to SMC for bowel 
and bladder voiding dysfunction remained in a pending status 
until November 1971.

The specific question concerning entitlement to SMC for bowel 
and bladder voiding dysfunction was adjudicated in a November 
1971 supplemental rating determination and notice of that 
determination (along with notice of right to appeal) was also 
sent to the veteran in November 1971.  Therefore, the 
question does not remain open as is asserted.  Moreover, 
given that the evidence of bowel and bladder dysfunction as 
contained in earlier service medical records and reflected in 
the September 13, 1971 rating was outdated as compared with 
the evidence received in October 1991, establishment of CUE 
in the September 13, 1971 ratings is not satisfied because 
that rating decision was merely an interim (not a final) 
rating action vis-à-vis SMC for bowel and bladder 
dysfunction.  It is noted that there is no allegation of CUE 
in the November 1971 rating action. 

The record plainly reflects that the veteran filed a claim 
limited to paraplegia in August 1971.  But see Akles v. 
Derwinski, 1 Vet. App. 118, 121 (holding that VA may be 
obliged to infer a claim for special monthly compensation 
where it "may be applicable and the veteran does not place 
his eligibility at issue").  In the September 13, 1971, 
service connection was established for paraplegia, inter 
alia.  However, it is also plain that the RO was in process 
of considering SMC and actually deferred any decision as to 
the question loss bowel and bladder voiding dysfunction.  

The RO promptly undertook development for more recent 
clinical records pertaining to bowel and bladder control, 
which records, covering the period immediately preceding and 
following separation from April 1971 to August 1971, were 
obtained in October 1971 and, which medical evidence 
unequivocally reflected that the veteran was in fact able to 
control his bladder and bowel on completion of treatment.  

The RO could presumably have delayed any award whatsoever on 
September 13, 1971, pending receipt of the clinical records 
received in October 1971.  However, that would have 
disadvantaged the veteran, thus, compensation was awarded 
based on the veteran's paraplegia and adjudication was 
deferred on the issue of bowel and bladder control.  As is a 
matter of routine, had the subsequently received evidence 
supported a SMC award for bowel and bladder voiding 
dysfunction a retroactive adjustment would have been made.  
Whereas, had an SMC award been made in September 1971 for 
bowel and bladder voiding dysfunction, it would have been 
erroneous and an overpayment or necessity for rating 
reduction would have arisen.  Accordingly, the Board is of 
the view that the RO's September 1971 decision was not based 
on a clear and unmistakable error in assigning a rating based 
on paraplegia without considering SMC for loss of bowel and 
bladder control, and that the rating decision represented a 
reasonable exercise of adjudicatory judgment.  38 C.F.R. § 
3.105(a); Fugo at 43-44.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  In this 
case, the law and not the evidence is dispositive.  The CUE 
claim is made against an interim rating, which cannot be the 
subject of CUE and is, accordingly, dismissed.   



Effective date prior to July 14, 1995, for SMC on account of 
bowel and bladder voiding dysfunction

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  38 
C.F.R. § 3.400(o).  When a formal claim has been filed, an 
informal request for an increased rating will be accepted as 
a claim.  38 C.F.R. § 3.155.  Evidence received from a 
private physician or layperson will be accepted as a claim if 
the matter is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).  The date of receipt 
of such evidence is considered the date of claim.  Id.  A 
claim for SMC is considered a claim for increased rating.

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication indicating an intent to apply for 
benefits from a claimant, from his or her duly authorized 
representative, or from a Member of Congress, will be 
accepted as an informal claim as long as it identifies the 
benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  When a claim has 
been filed which meets certain requirements, an informal 
request for reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).

In Brannon v. West, 12 Vet. App. 32, 34-35 (1998), the 
appellant argued that the Board had failed to adjudicate a 
claim that was reasonably raised by the medical evidence of 
record.  The Court held that a claim "means a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(b).  "Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by Department of Veterans Affairs . . . 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought."  38 C.F.R. § 3.155(a).  
See, e.g., KL v. Brown, 5 Vet. App. 205, 208 (1993); cf. at 
38 C.F.R. § 3.157(b) (permitting certain medical reports to 
be accepted as an "informal claim for increased benefits or 
an informal claim to reopen.").

The Board certainly concedes that a SMC claim for bowel and 
bladder dysfunction was advanced in 1982.  However, medical 
evidence developed at that time failed to corroborate any 
such dysfunction.  It has been additionally asserted that a 
rating action late in 1982 rating is not final.  However, the 
Board observes that SMC was granted for impotence at that 
time; whereas, SMC for bowel and bladder dysfunction was not 
allowed.  No appeal was initiated as to that determination; 
therefore, the rating action did indeed consider SMC and 
ultimately become final.  

Clinical evidence acknowledging bowel and bladder dysfunction 
was first obtained in 1995, coinciding with the assignment of 
SMC for bowel and bladder dysfunction.  

The veteran has asserted continuing bowel and bladder 
symptomatology since 1971.  It bears notice that a VA 
physician (Chief of Psychiatry) in November 1981 specifically 
characterized the veteran as presenting "a profile of very 
blatant attempt to fake bad.  No doubt in my mind clinically, 
that there are manipulative and secondary gain behaviors [and 
a] high sociopathic profile."  The Board also notes that the 
veteran has routinely represented that his injuries as combat 
injuries that were the result of gun shot wounds or from 
shell fragments or otherwise from combat.  The Board observes 
that the veteran's occupational specialty as a truck driver 
is not suggestive of combat.  The veteran's DD 214 is also 
silent as to any awards or decorations associated with 
combat.  By contrast, the medical record reflects that the 
veteran was actually injured in Vietnam when he fell from a 
truck.  At his hearing before the undersigned, the veteran 
asserted that since 1971 he had to manually evacuate his 
bowels himself and that he catheterized his bladder himself 
as well.  The Court has stated that Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992) does not require the VA to 
consider patently incredible evidence (e.g. the inherently 
false or untrue) to be credible. Duran v. Brown, 7 Vet. App. 
216 (1994).  

Objective clinical evidence, see e.g. April 1971 
hospitalization summary (veteran able to control bowel and 
urine); May 1978 psychology report (veteran reported history 
of having regained bowel and bladder control); and September 
1981 neurology consultation ("no history of urinary or fecal 
incontinence") weighs heavily against what amount to the 
veteran's self serving assertions.  Moreover, in 
consideration of the foregoing, the Board considers that the 
appellant fundamentally lacks credibility.

The Board additionally notes a letter from a private 
physician dated from April 1998, which indicates treatment of 
the veteran since 1991 and reports the veteran with chronic 
constipation with impaction as well as requiring 
catheterization of his bladder.  Another private physician, 
in a letter dated in December 1997 reported that constipation 
with impaction existed since the time of his injury.  
Treatment records from those physicians do not corroborate 
the presence of the claimed disorder prior to 1995 and also 
fail to address the contrary medical evidence of record 
plainly conflicting with the contentions therein.  The Board 
concludes that such reports were based on history as provided 
by the veteran.  Accordingly, no great weight is to be 
assigned such evidence.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).   




ORDER

The appeal, based on CUE in the September 13, 1971 rating 
decision, is dismissed.

An effective date earlier than July 14, 1995, for entitlement 
to SMC on account of bowel and bladder voiding dysfunction is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

